Citation Nr: 1524938	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia and osteoarthritis of the right knee from August 21, 2012 to September 7, 2014, in excess of 30 percent from September 8, 2014 to November 7, 2014, and in excess of 40 percent thereafter. 

4.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2007 decision, the RO determined that a previously denied claim of entitlement to service connection for diabetes mellitus could not be reopened.  In the August 2008 decision, the RO denied service connection for breast cancer and hypertension and determined that a previously denied claim of entitlement to service connection for a left knee disorder could not be reopened.  In the August 2010 decision, the RO awarded service connection for PTSD and assigned a 30 percent disability rating.  The TDIU issue was raised during a hearing before the Board in May 2012 and is part and parcel of the Veteran's claims for higher ratings. 

In a March 2010 decision, the Board reopened the claim of entitlement to service connection for diabetes and remanded the issue of service connection for that condition as well as for hypertension, breast cancer, and PTSD, and the issue of an increased rating for chondromalacia of the right knee to the RO for additional development. 

A December 2012 Board decision reopened and denied the Veteran's claim for service connection for a left knee disorder, and dismissed the Veteran's claim for service connection for breast cancer.  This decision remanded the Veteran's claims of entitlement to service connection for diabetes mellitus and hypertension, his claims for increased ratings for a right knee disorder and PTSD, and his claim for TDIU.

In January 2010 and in May 2012, the Veteran testified before the undersigned.  Transcripts of those hearings are associated with the claims file. 

A January 2015 rating decision increased the Veteran's rating for his right knee disorder to 30 percent effective September 8, 2014, and to 40 percent effective November 7, 2014.

In April 2015 the Veteran submitted additional evidence along with a waiver of RO review of this evidence.  

The issue of entitlement to service connection for a disability of the spine was raised on the record at the May 2012 Board hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The issues of entitlement to a TDIU and to SMC based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during his military service. 

2.  The Veteran's diabetes mellitus and hypertension are not attributable to service and were not manifest during or within one year of his separation from service.

3.  Prior to August 21, 2012 the Veteran at times experienced right knee extension limited to 20 degrees.

4.  At no time during the appeal period has the Veteran experienced right knee extension limited to 45 degrees or more, right knee flexion limited to 45 degrees or less, or any subluxation/instability of the right knee.  

5.  The Veteran's service-connected PTSD is manifested by moderate occupational and social impairment with periods of poor person hygiene and depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a 30 percent rating, but no higher, have been met for chondromalacia and osteoarthritis of the right knee for the entire period on appeal prior to August 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261 (2014).

4.  The criteria for a rating in excess of 30 percent for chondromalacia and osteoarthritis of the right knee have not been met from September 8, 2014 to November 7, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

5.  The criteria for a rating in excess of 40 percent for chondromalacia and osteoarthritis of the right knee have not been met at any time during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

6.  The criteria for an initial 50 percent rating in for PTSD have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With regard to the claim for an increased rating for PTSD, the appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).   

In June 2006 and March 2008, the RO sent notice letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the diabetes mellitus, hypertension and right knee claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters specifically notified the Veteran of how ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the January 2010 and May 2012 Board hearings, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the Acting Veterans Law Judge enumerated the issues on appeal.  Information was obtained regarding onset of the Veteran's disabilities, his current symptoms, and any causal link between hypertension and diabetes and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearings.  Following the May 2012 hearing, the case was remanded in order to obtain service personnel records and VA medical examinations.  The Board has reviewed the development conducted by the AOJ, and finds that it has satisfied the Board's remand orders.  

The Board notes that the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  The Veteran has been provided VA medical examinations.  He has provided testimony at two Board hearings.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), the RO substantially complied with the Board's remand orders, and the duty to assist has been satisfied.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Diabetes Mellitus

The Veteran asserts that he is entitled to service connection for diabetes mellitus due to his exposure to herbicides in Thailand, Guam and Okinawa.  As explained below the Board finds that the Veteran did not have service in Thailand and that there is no competent evidence that he was exposed to herbicides in Guam or in Okinawa.  The Board has concluded that the evidence does not show that the Veteran was exposed to herbicides during service, or that his current diabetes mellitus is otherwise related to service. 

In a June 2007 letter, the Veteran's sister stated that the Veteran was stationed in Okinawa and flying out of Thailand.  She wrote that the Veteran was exposed to Agent Orange while he was overseas.  In a December 2007 statement, the Veteran asserted that he was exposed to Agent Orange in Okinawa, Thailand and in the air of Vietnam.  

In March 2008 the Veteran submitted copies of prior Board decisions.  One decision granted a Veteran service connection for diabetes secondary to herbicide exposure in Guam.  Another decision restored service connection for malignant lymphoma based on herbicide exposure in Thailand.  A third Board decision granted service connection for prostate cancer as a result of exposure to dioxins while serving in Okinawa.

In June 2009 the Veteran's attorney submitted a statement from N. P.  N. P. stated that he had been stationed in Okinawa with the Veteran in 1971 and 1972.  He said that he remembered people there spraying weed killer on and around the revetments near the tarmac and planes that they were in contact with.  He said that he was told that the stuff was a weed killer and was the same thing used in Vietnam.

In a July 2009 memorandum, the RO stated that the information supplied by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records for corroborative evidence of herbicide exposure in Thailand.

In August 2009, the Veteran submitted a July 1972 temporary duty (TDY) authorization request which indicates that the Veteran's flight itinerary included Clark Air Force Base (AFB), Philippines, Andersen AFB, Guam, and Kadena AFB, Okinawa, Japan.  

The Veteran submitted a June 2009 buddy statement from S. B.  S.B. stated that during his service (1970-71) he witnessed enlisted personnel spraying an unknown substance on the weeds around the barracks and other areas of the base at Kadena AFB, Okinawa.  He also noted that on one occasion upon entering a C-141 during regular thru flight inspection he observed cargo labeled "Poison."  He said he smelled an odor and the smell was similar to that of the substance being sprayed around the base.    

At his January 2010 hearing the Veteran asserted that he was exposed to herbicides in Okinawa, Thailand, and Guam, with the most exposure in Okinawa.  He said that he saw herbicides being sprayed next to the airfields.  At his May 2012 hearing the Veteran stated that he flew into two air bases in Thailand frequently.  He asserted that there was herbicide spraying on the airstrips in both Thailand and Guam.  The Veteran asserted that he was exposed to the herbicides while he was at the airstrips in Thailand and Guam.

In May 2010, the Veteran reported that his MOS was Aircraft Mechanic.  He stated that he was assigned to 376th Organizational Maintenance Squadron (OMS).  The Veteran asserted that when he was on TDY from Okinawa to Guam he was exposed to Agent Orange when the flight line was sprayed with herbicide, as well as when herbicide was sprayed around transit quarters.  The Veteran also stated that he drank the water in Guam.

The RO sought to verify the Veteran's alleged in-service herbicide exposure in Okinawa and Guam by contacting the U.S. Armed Service Center for Research of Unit Records (CURR) (now known as Joint Services Records Research Center (JSRRC)).  In November 2010, CURR responded that available historical documentation did not document any Agent Orange or tactical herbicide spraying, testing or storage at Anderson AFB (Guam) or Kadena AFB (Okinawa).  CURR stated that it reviewed the Department of Defense (DOD) listing of herbicide use and test sites outside the Republic of Vietnam; and that Guam and Kadena were not listed locations.  CURR further stated that the DOD suspended the use of Agent Orange in 1971.

In August 2011 the Veteran's attorney submitted information from the internet regarding Andersen AFB in Guam.  It shows that some people claim they worked with Agent Orange while stationed at Andersen AFB.  Also included were Environmental Protection Agency (EPA) documents indicating that there are areas on Andersen AFB that contain dioxins.  

A June 2012 email from an archivist at Air Force Historical Research Agency (AFHRA) states that he had carefully reviewed the official histories of the 376th Strategic Wing for the January 1971 through June 1973 time period.  He noted that in the July through September 1971 period the 376th sent two KC-135s to the 307th (U-Tapao), but that no crew chiefs were sent with those aircraft.  The researcher further noted that in October 1971 one KC-135 was sent to U-Tapao until December 1971, with 15 maintenance personnel from the 376th OMS.  The researcher stated that there was no list of the names of the maintenance personnel.  

In a May 2013 statement in support of claim the Veteran reported that he served at Beale AFB, California and Kadena AFB, Okinawa, Japan from 1970 to 1972.  The Veteran stated that he was TDY in and out of U-Tapao, Thailand, Clark AFB, Philippines, and Anderson AFB, Guam during that time.  He reported that he would remain overnight with his aircraft when at U-Tapao and would sometimes be parked near the perimeter.  He stated that if he needed to relieve himself he would walk to the fence and do it there. 

N. P. prepared another statement for the Veteran in February 2014.  He stated that he was assigned to the 376th Organizational Maintenance Squadron while in Okinawa and Thailand with the Veteran.  N.P. stated that he and the Veteran made a number of trips, to U-Tapao RTAFB during that time from June 1971 until the Veteran left Okinawa in November 1972.  He stated that they flew from Okinawa to refuel SR-71 aircraft and would land at U-Tapao.  He reported that at U-Tapao, they stayed aboard their aircraft overnight at the end of the runway adjacent to the perimeter fence of the airfield.  He stated that they would walk to the fence and relieve themselves and stretch their legs.  He reported that they were required to be in or near the aircraft due to the classified radio equipment aboard.  He noted that they were crew chiefs and that was their responsibility.  N.P. asserted that the vegetation beneath their feet as they walked on the perimeter had been sprayed with Agent Orange and herbicides to the best of his knowledge.  He asserted that although there were not members of any airbase security unit, they were nonetheless exposed to herbicides by walking on the airbase perimeter for the purpose of relieving themselves.

In April 2014, a researcher at the AFHRA stated that he had researched the 456th's official unit history concerning all SEA deployments for the years 1970, 1971 and 1972.  He noted that the KC-135s of the 456th did take their crew chiefs with them, but they did not go to U-Tapao.  He noted that they went to Kadena AFB, Okinawa.  

In June 2014 the RO issued a memorandum stating that the information required to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or NARA records.  The RO noted that although the Veteran and his attorney had presented documents that state the veteran may have been temporarily assigned to Thailand, the response from the Air Force Historical Research Agency indicated that no maintenance personnel for his type aircraft (KC 135Q) were sent to Thailand.  Based on this statement, any further research, even with a specific 60 day time frame, would be futile.

In April 2015 the Veteran's attorney submitted information from a website written by a Welsh journalist.  The journalist wrote that Pentagon official records support the presence of military herbicides on Okinawa.  He stated that a 1971 Department of Defense document about Agent Orange cited a herbicide stockpile at Kadena and a US government report stating that there were 25,000 barrels of Agent Orange on Okinawa in the early 1970s.  He noted that in 2013 and 2014, more than 80 barrels were unearthed from former U.S. military land that used to belong to Kadena Air Base.  Tests on these barrels revealed the presence of the telltale markers of defoliants - the herbicides 2,4,5-T and 2,4-D plus TCDD dioxin.  The article states that Japanese and international scientists concluded this was irrefutable proof that the U.S. military had stored these toxic defoliants on the island.

The law provides a presumption of service connection for certain diseases, including Type 2 diabetes mellitus, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has not asserted that he had any Vietnam service other than flying over Vietnam airspace.  The Board notes that the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93; 59 Fed. Reg. 4,752 (1994).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

VA has extend the presumption of exposure to Agent Orange and the presumption of service connection for Type 2 diabetes mellitus to a Vietnam-era Veteran, who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.q.

The Board has considered the Veteran's statements and the lay statements but do not find them to be credible.  The record indicates that the Veteran served in the 376th and 456th OMS and that he sometimes flew with the KC-135 tankers.  The Veteran and the lay statements allege that the Veteran made many trips to Thailand.  At the May 2012 hearing the Veteran testified that he flew into two airbases in Thailand frequently.  In February 2014, N. P. stated that the Veteran made a number of trips to U-Tapao in Thailand.  However these assertions conflict with the Veteran's service personnel records (SPR) which do not indicate that the Veteran ever was sent to any air bases in Thailand.  These allegations of service in Thailand also conflict with AFHRA research.  The June 2012 AFHRA research indicated that there was only one flight, in December 1971, that went to U-Tapao, Thailand with maintenance personnel from the 376th OMS  In April 2014 an AFHRA researcher stated that he had researched the 456th official unit history and during the deployment years 1970, 1971, and 1972, the KC-135s did not go to U-Tapao.  Considering that the Veteran has reported multiple trips to Thailand and the research of the unit histories indicates at most one trip to Thailand that the Veteran might possibly be on, and considering that the Veteran's SPRs do not indicate any TDY trips to Thailand the Board does not find the Veteran's allegations of Thailand service to be credible.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  

As the most probative and credible evidence indicates that the Veteran did not visit Thailand, the Veteran is not entitled to presumptive service connection for diabetes mellitus based on Thailand service.

With regards to the Veteran's assertions that he was exposed to herbicides during his service in Okinawa and Guam, the Veteran submitted the above described articles in support of his assertion that he was exposed to herbicides during his service in Okinawa and Guam; however, the articles fail to demonstrate that the Veteran himself was exposed to herbicides.  These articles indicate that herbicides were at some time present in Okinawa and Guam, but do not indicate that they were used when the Veteran was there or, if so, whether the Veteran was actually exposed to such.  Furthermore, as laypersons, the Veteran and the fellow service members who submitted statements in support of the Veteran's claim are competent to report that which is capable of their lay observation; however, there is no indication that they have the medical or scientific training or expertise to identify herbicides to which they were reportedly exposed during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Furthermore, in light of the Board's findings that the statements of the Veteran and his fellow servicemen lack credibility, the Board is not inclined to give any probative value to the assertions of witnessing herbicide spraying and of the Veteran having contact with such sprayed areas.  

To the extent that the Veteran argues that his alleged in-service herbicide exposure in Okinawa and Guam should be recognized based on determinations made in claims for benefits made by other Veterans, including in prior Board decisions, prior Board decisions are not precedential and the decision as to one appellant can have no precedential weight in the decision for a different Veteran.  38 C.F.R. § 20.1303.  Board decisions must be made based on the particular facts and applicable legal authority specific to the case before it.  Id.  As shown above, the competent, probative evidence in this case does not demonstrate that the Veteran was exposed to herbicides during service. 

The Veteran is not precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).  He has not, however, asserted that his diabetes mellitus is directly related to service other than his assertion that it is related to in-service herbicide exposure.  Service treatment records are negative for complaints regarding or findings of diabetes mellitus and the Veteran has not provided, or alluded to, any opinions or evidence in support of a claim for direct service connection.  Further, while diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309(a), the Veteran has not asserted, nor does the record reflect, a continuity of symptomatology of diabetes mellitus since service.  Rather, the record indicates that the Veteran was diagnosed with diabetes in 2000.  Additionally, on VA examinations in July 2010 and May 2013, a VA examiner diagnosed diabetes, noted that the Veteran's diabetes was not shown during service or within the first year after discharge from service and opined that it was less likely than not that the Veteran's diabetes was due to service.  Accordingly, service connection on a direct basis or based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

The Board recognizes that in May 2013 the VA examiner opined that if the Veteran was exposed to a herbicide containing dioxin during active service that it was at least as likely as not that the diabetes was caused by such exposure.  However, as explained above, the most probative evidence indicates that the Veteran was not exposed to herbicides containing dioxin during service.  

Further, there is no indication that the Veteran's diabetes mellitus was manifested to a compensable degree within one year of separation from service.  Rather, as indicated, the medical evidence indicates that diabetes was first diagnosed in 2000.  Therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the reasons discussed above, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Hypertension

The Veteran asserts that he is entitled to service connection for hypertension due to his exposure to herbicides in Thailand, Guam and Okinawa.  As explained above the Board has determined that the Veteran did not have service in Thailand and that he was not exposed to herbicides containing dioxin in service.  

The Board additionally notes that even if the Veteran had been found to have been exposed to herbicides containing dioxins during service, hypertension is not among the herbicide-presumptive diseases.  Furthermore, in May 2013 a VA physician opined that, even if it were assumed that the Veteran was exposed to an herbicide agent containing dioxin during service, it is less likely than not that the Veteran's hypertension was caused by such exposure.  Consequently the Board finds that service connection for hypertension based on in-service exposure to herbicides is not warranted. 

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee, 5 Vet. App. 248 (1993).  He has not, however, asserted that his hypertension is directly related to service other than his assertion that it is related to in-service herbicide exposure.  Service treatment records are negative for complaints regarding or findings of hypertension and the Veteran has not provided, or alluded to, any opinions or evidence in support of a claim for direct service connection.  Further, while hypertension is a chronic disease listed in 38 C.F.R. § 3.309(a), the Veteran has not asserted, nor does the record reflect, a continuity of symptomatology of diabetes mellitus since service.  Rather, a May 2001 private hospital discharge summary indicates that the Veteran was first found to have hypertension in 1993.  Accordingly, service connection on a direct basis or based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Further, there is no indication that the Veteran's hypertension was manifested to a compensable degree within one year of separation from service.  Rather, as indicated, the medical evidence indicates that hypertension was first diagnosed in 1993.  Therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the preponderance of the evidence is against the claim and thus service connection for hypertension is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Right Knee

The Veteran seeks higher ratings for his right knee disability.  A February 2003 rating decision granted the Veteran service connection for right knee chondromalacia and awarded the Veteran a 10 percent rating based on pain.  In May 2006 the Veteran submitted a claim for an increased rating for his right knee disability.  A January 2015 rating decision granted the Veteran a 30 percent rating from September 8, 2012, and a 40 percent rating from November 7, 2014 for his right knee disability.  

On VA QTC examination in November 2006, the Veteran asserted that he was unable to perform any type of physical activity involving the use of the knees due to pain, weakness, stiffness, swelling, giving way, lack of endurance and fatigability in the right knee.  Examination of the right knee revealed crepitus, signs of abnormal movement and guarding of movement.  Right knee flexion was limited to 60 degrees with pain starting at 60 degrees.  Right knee extension was to -10 degrees with pain beginning at -20 degrees.  Repetitive use testing did not result in any additional limit in range of motion of the right knee.  All stability tests of the right knee were within normal limits.  The diagnosis was chondromalacia and severe osteoarthritis of the right knee.  The examiner opined that the effect of the condition on the claimant's daily activity was severe.

On VA examination in January 2008 the Veteran stated that he was unable to climb stairs or to do prolonged walking, standing, kneeling, crawling or squatting due to his right knee.  The Veteran asserted that he was unable to perform activities of daily living due to his right knee.  He reported that he was unable to do chores which required him to stand for more than one hour.  He also was limited in his ability to ambulate and used a wheelchair if he had to walk more than 25 feet.  Examination of the right knee showed that it was enlarged in appearance.  Range of motion testing showed extension to 3 degrees, flexion was from 3 degrees to 100 degrees.  The Veteran's right knee was stable.  Examination indicated joint pain at 90 degrees of flexion and at 3 degrees of extension of the right knee.  There was no additional limitation in range of motion or joint function caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran was able to stand on the right leg and was able to ambulate without assistance for a short distance in the office setting; however, the examiner noted that the Veteran would be unsafe in ambulating on uneven surfaces without the use of an assistive device.  

At his July 2010 hearing the Veteran asserted that he could not walk for any distance and that climbing stairs was extremely difficult due to his knee problems.  He stated that he had pain in his knees all the time.  At his May 2012 hearing the Veteran reported that he had to use a wheelchair due to his problems with both knees. 

At a May 2013 VA examination the Veteran reported constant pain in the right knee, which increased when he ambulated.  He was able to ambulate without assistance only a few feet before he started to have severe pain in both knees which necessitated that he stop.  He stated that he walked only to the bathroom in his house without assistance.  Otherwise he used a wheelchair for assistance.  Testing revealed the Veteran to have 95 degrees flexion with objective evidence of pain beginning at 90 degrees.  He had right knee extension limited at 5 degrees with objective evidence of painful motion beginning at 5 degrees.  After repetitive use testing the Veteran's right knee flexion was limited to 85 degrees and extension to 5 degrees.  The examiner indicated that due to the Veteran's disability of the knees he was unable to walk more than a few feet without a wheelchair.  He was unable to squat, kneel, climb stairs or perform heavy lifting or carrying.  The examiner was unable to evaluate the Veteran's right knee stability.  

On VA examination on September 2014, the Veteran stated that since his last VA examination of his right knee he could not support his weight and this caused him to be unstable.  He stated that he could only walk a few feet and that he required a wheelchair for mobility.  He described the pain as aching and located throughout the knee.  Pain was 9/10.  He stated that he did not take any medication for his right knee.  Examination revealed 90 degrees of flexion with pain beginning at 90 degrees.  Extension ended at 25 degrees with painful motion on extension beginning at 25 degrees.  The Veteran had no additional limitation of motion with repetitive testing.  Muscle testing revealed normal strength of the right knee.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  

On November 7, 2014 a private physician filled out a knee and lower leg conditions disability benefits questionnaire.  The Veteran reported having flare-ups with increased pain and decreased range of motion every two to three months.  Initial range of motion testing showed 90 degrees of flexion and 25 degrees of extension.  There was functional loss and additional limitation of motion of 5 degrees (totally 30 degrees) with extension due to less movement than normal, pain on movement, disturbances in locomotion and interference with standing.  There was evidence of reduced strength due to muscle atrophy.  There was no evidence of ankylosis or recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome of any other tibial or fibular impairment.  The use of a wheelchair for locomotion was needed due to bilateral knee problems.  The examiner stated that the Veteran had severe osteoarthritis in both knees that had reduced his functional range of motion.

a)  In excess of 10 percent prior to August 21, 2012

The Board finds that the Veteran has met the criteria for a 30 percent rating for the entire time period on appeal prior to August 21, 2012.  The November 2006 VA examination report notes that the Veteran had severe osteoarthritis of the right knee and that it severely affected the Veteran's daily activities.  Right knee extension was limited to 10 degrees, with pain beginning at 20 degrees.  Considering that there has been objective evidence of additional impairment of the right knee upon clinical examination, as caused by pain and related factors, the Board finds that at times the Veteran's right knee extension was limited to 20 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Under Diagnostic Code 5261 (limitation of extension), a 30 percent rating is warranted for flexion limited to 20 degrees.  

The Board recognizes that other examinations of the right knee prior to August 21, 2012 did not reveal the Veteran to have as severe limitation of right knee extension.  However, with the consideration of flare-ups, and consideration of the November 2006 examiner's indication of the severity of the Veteran's right knee disability, the Board finds that the criteria for a 30 percent rating, based on limitation of extension to 20 degrees, is warranted for the entire period on appeal prior to August 21, 2012.  

b)  In excess of 30 percent prior to November 7, 2014

The Board finds that the Veteran has not met the criteria for a rating in excess of 30 percent prior to September 7, 2014 for his right knee disability.  During that time period the Veteran was not shown to have limitation of extension meeting the requirements for a rating in excess of 30 percent under DC 5261, even with consideration of DeLuca factors.  A 40 percent rating under DC 5261 is warranted when extension is limited to 30 degrees.  The most limitation of extension shown  prior to November 7, 2014, was 25 degrees on VA examination in September 2014.  The September 2014 VA examiner stated that with extension of the right knee, pain began at 25 degrees, and that the Veteran had no additional limitation of motion with repetitive testing.  This indicates that there was no additional loss of extension in excess of 25 degrees, even with consideration of DeLuca factors.  Accordingly, a rating in excess of 30 percent is not warranted for the Veteran's right knee disability under DC 5261 prior to November 7, 2014 .

c)  In excess of 40 percent from November 7, 2014

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent based on limitation of extension of the right knee under DC 5261.  The next higher rating of 50 percent under DC 5261 requires limitation of extension to 45 degrees or more.  The November 2014 VA examination indicated that the Veteran had limitation of right knee extension to 25 degrees, and that with consideration of functional loss, he had a total of 30 degrees of limitation of extension.  Consequently, with consideration of DeLuca factors the Veteran had limitation of extension to at most 30 degrees.  None of the evidence of record indicates that the Veteran has ever experienced extension of the right knee limited to more than 30 degrees.  Accordingly, the Veteran has not met the criteria for a rating in excess of 40 percent under DC 5261 at any time during the appeal period.   

d)  Other Potential Diagnostic Codes

The Board has also considered whether the Veteran is entitled to a separate compensable rating based on Diagnostic Code 5260.  A compensable rating under DC 5260 requires limitation of flexion to 45 degrees or less.  The evidence above clearly shows that the Veteran has 60 degrees of flexion or more.  Even with consideration of DeLuca factors the Veteran has not been shown to have less than 60 degrees of right knee flexion.  Consequently, the criteria for a separate compensable rating based on limitation of flexion of the right knee have not been met. 

The VA examination reports indicate that the Veteran has not had any instability/subluxation of the right knee.  Consequently, a separate compensable evaluation under Diagnostic Code 5257, the code regarding instability/subluxation is not warranted. 

Finally, the Board notes that there is no medical or lay evidence in the Veteran's record which suggests that the Veteran has ankylosis of the knee, dislocated semilunar cartilage, removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  The Board, therefore, need not address DCs 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.17a, DC 5256, 5258-59, 5262-63.

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  Thun v. Peake, 22 Vet. App. 111.  During the time period on appeal the Veteran has not had any hospitalizations due to his right knee.  The Veteran has stated that his knee disability has made him reliant on a wheelchair, but the evidence clearly indicates that this is also due to the Veteran's disabled left knee.  

The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain and limitation of motion, which impairs his ability to walk and other physical activities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40;  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, limitation of motion, and difficulty walking.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, the Veteran is entitled to a 30 percent rating, but no higher, for his right knee disability prior to November 7, 2014, and he is not entitled to a rating in excess of 40 percent for his right knee disability thereafter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

V.  PTSD

The August 2010 rating decision granted the Veteran service connection and a 30 percent rating for PTSD, effective from May 16, 2006.  The Veteran appealed the 30 percent rating assigned.  After a careful review of the record, and for reasons and bases expressed below, the Board finds that the Veteran is entitled to an initial 50 percent rating for PTSD since the grant of service connection. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130.

The Veteran asserted at his May 2012 hearing that he had trouble with his supervisors at work due to PTSD and that his PTSD was a motivating factor for his retirement.  

A June 2007 private psychological report indicates that the Veteran was depressed at least thirty percent of the time, that he was irritable eighty to ninety percent of the time, that he was anxious and tense seventy to eighty percent of the time, and that he was angry one hundred percent of the time.  He reported subjective feelings of sadness sixty to seventy percent of the time, and that he felt that he was emotionally numb at least ninety percent of the time.  He indicated that he was always waiting or anxious about something, wondering how various things were going to turn out.  The Veteran reported that his short-term memory was not as good as his long-term memory.  He stated it seemed like everything was coming back from the past.  He reported that he had difficulty completing tasks.  He stated that he had supplies for several different projects, but had not started or finished them.  He reported that he had had suicidal ideations but had made no attempt.  The diagnoses were severe PTSD and major depressive disorder.  The private psychologist indicated that the Veteran had a current GAF of 49.

A July 2007 letter from a therapist at a Vet Center states that the Veteran's speech was pressured, his affect was labile, his manner was hostile and his motor activity was tense.  He was properly oriented with an average fund of knowledge and normal memory function but he showed signs of impaired judgment.  He denied any illusions, delusions, hallucinations or suicidal ideation.  The provider noted that the Veteran either lacked social skills or preferred not to use them, but instead used anger as a way to keep people at a distance.  The Veteran reported hyper vigilance; exaggerated startle response, anxiety, depression and anger.  In a May 2009 letter the Vet Center therapist noted the same symptoms as noted in the July 2007 letter and added that the Veteran showed signs of chronic depression, such as lack of interest in significant activities, no motivation or energy, and no sense that the future was going to be any better.  The Veteran reported difficulty sleeping, increased irritability, and intrusive thoughts.

On VA examination in July 2010, the Veteran was cooperative and he was appropriately dressed.  His mood was within normal limits, although he was noted to be slightly down and relatively unenthusiastic about participating.  He had good long and short-term memory.  There were no problems with attention or concentration.  There was no evidence of a thought disorder.  The Veteran had no hallucinations or delusions and he did not have suicidal or homicidal ideation or intent.  The examiner stated that the Veteran had no impairment of thought process or communication.  The diagnosis was PTSD with associated depression, and the Veteran's GAF was noted to be 55.  The examiner opined that the Veteran's PTSD produced a moderate degree of dysfunction in terms of social and work capacities.   

On VA examination in September 2014, the Veteran presented to the interview in casual attire, in a wide wheelchair, with fair-to-poor hygiene (his hair was unkempt, and he was malodorous).  The Veteran reported that he continued to re-experience these events through intrusive thoughts and memories, and recurring nightmares.  He reported that reminders of his experiences often caused him to be depressed and angry.  He described having reduced interest in some things he enjoyed.  He reported that he did not often experience positive emotions the same way that others do.  He described being easily startled by people walking up behind him, and sought to position himself with his back to the wall.  He reported that when he can, he checks the locks and windows around his home.  The Veteran indicated having mild problems with getting along with people he is close to, and stated that in his interactions with people he does not know, he will "treat them well until they mistreat me."  He characterized himself as cordial to most people.  The examiner noted that there was not a significant change in functioning from the Veteran's prior VA examination in July 2010.  The Veteran described attending and volunteering his time at his church.  This included participating in the Christmas program and Vacation Bible School.

The Board notes that the June 2007 private examiner described the Veteran's PTSD as being severe.  Furthermore, considering the Veteran's report in June 2007 of difficulty completing tasks and some suicidal ideation, his report in July 2007 of chronic depression and irritability, and the September 2014 examiner's report that the Veteran was unkempt and malodorous, the Board finds that, when all doubt is held in favor of the Veteran, the Veteran has more nearly met the criteria for a 50 percent rating for PTSD since the grant of service connection.

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent at any time since the grant of service connection.  The records indicate that the Veteran has not had panic attacks, delusions, hallucinations or obsessive-compulsive behavior due to PTSD.  The Veteran denied suicidal and homicidal ideation in July 2007 and at his July 2010 VA examination.  Although the Veteran reported in June 2007 that his short-term memory was not as good as his long-term memory, actual memory testing in July 2010 revealed that the Veteran had good long and short-term memory.  The Veteran has been cooperative at the examinations.  At the September 2014 examination the Veteran reported involvement in the social activities at his church.  The September 2014 VA examiner noted that the Veteran's functioning had not significantly changed since the July 2010 VA examination.  He indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The medical records have not reflected that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  The Board recognizes that the June 2007 private examiner reported that the Veteran mentioned suicidal ideation.  The Board notes however that the Veteran denied suicidal ideation in July 2007 and thereafter, and there is no indication that suicidal ideation has significantly interfered with the Veteran's occupation or social functioning.  

The Board also recognizes that the June 2007 private examiner indicated the Veteran to have a GAF of 49.  The Board notes that a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the Board gives more probative weight to the actual symptoms described by the medical records than to a GAF score that is not reflective of the Veteran's actual symptoms. 

Accordingly, the Board concludes that the criteria for an initial rating of 50 percent, but no higher, have been met for the Veteran's PTSD since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Additionally the Veteran has denied ever being hospitalized due to his PTSD.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a 30 percent rating for chondromalacia and osteoarthritis of the right knee prior to August 21, 2012 is granted subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a rating in excess of 30 percent rating for chondromalacia and osteoarthritis of the right knee from August 21, 2012 to November 7, 2014 is denied.

Entitlement to a rating in excess of 40 percent rating for chondromalacia and osteoarthritis of the right knee from November 7, 2014 is denied.

Entitlement to a 50 percent rating for PTSD is granted subject to the law and regulations regarding the award of monetary benefits.



REMAND

In January 2015 the AOJ issued a supplemental statement of the case denying the Veteran's claim for a TDIU on the basis that the Veteran did not meet the percentage schedular requirements for individual unemployability.  See 38 C.F.R. § 4.16.  The Board in the above decision has granted the Veteran increases in his ratings for his right knee and PTSD disabilities.  The new ratings assigned result in the Veteran meeting the percentage schedular requirements for individual unemployability.  The Veteran's claim for a TDIU must be returned to the AOJ for consideration of the newly increased disability ratings.

In April 2015, the Veteran submitted a VA Form 9 in which he perfected his appeal for SMC based on aid and attendance.  On this form he indicated that he wanted a Board video conference hearing with regard to this claim.  This claim must be remanded to the RO in order that the Veteran can be provided the requested video conference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to TDIU on the basis of the higher evaluations assigned above.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

2.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge with respect to his claim for special monthly compensation based on aid and attendance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


